                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

CARLOS FERNANDO REIXACH MUREY,                      )
as Administrator for the Estate of Carlos           )
Lens Fernandez, a/k/a Carlos Lens,                  )
      Plaintiff,                                    )
                                                    )
v.                                                  )
                                                    )    CIVIL ACTION: 1:18-00275-KD-N
                                                   )
THE CITY OF CHICKASAW, et. al.,                    )
   Defendants.                                    )


                                            ORDER

       This matter is before the Court on Plaintiff’s Motion to Reopen Discovery for Limited

Purpose (Doc. 122) and Defendants’ Response to Plaintiff’s Motion to Reopen Discovery for

Limited Purpose (Doc. 129).

I.     Relevant Background

       Pursuant to the Rule 16(b) scheduling order, discovery closed on July 15, 2019 (Doc. 55).

Magistrate Judge Nelson held a hearing August 30, 2019 to discuss discovery related issues.

(Doc 102). Plaintiff believed, based on information from Defendants, that Defendant City of

Chickasaw recorded radio and telephone conversations and recorded the dispatch room at the

Chickasaw County Jail. (Doc. 122 at 1). On October 4, 2019, Defendants stated Mobile County

EMS maintained those records and not Chickasaw. (Doc. 119 at 21). On October 8, 2019,

Plaintiff moved to reopen discovery to depose witnesses regarding the recordings. (Doc. 122).

II.    Standard of Review

       Federal Rules of Civil Procedure Rule 16(b) states that a district court must issue a

scheduling order which limits the time to complete discovery. Fed. R. Civ. P. 16(b)(3)(A). This




                                                1
schedule can be modified only upon a showing of good cause and with the court’s consent. Fed.

R. Civ. P. 16(b)(4). Rule 6(b) states when an act must be done within a specified time period, the

court may extend that time period for good cause. Ashmore v. Sec’y, Dep’t of Transp., 503

Fed.Appx. 683, 685-86 (11th Cir. 2013) (citing Fed. R. Civ. P. 6(b)(1)(A)). Good cause is

established if the party can show the schedule could not be met despite the party’s diligence.

Oravec v. Sunny isles Luxury Ventures, L.C., 527 F.3d 1218, 1232 (11th Cir. 2008). In

Ashmore, the Eleventh Circuit used this standard to determine if a motion to reopen discovery

should be granted. 503 Fed.Appx. at 686.

       Rule 6(b)(1)(B) also states that a court may, for good cause, extend the time period to file

a motion beyond the deadline if the party failed to act because of excusable neglect. The

following factors are considered to determine if there was excusable neglect: (1) the danger of

prejudice to the nonmovant; (2) the length of delay and its potential impact on judicial

proceedings; (3) the reason for the delay, including whether it was within the reasonable control

of the movant; and (4) whether the movant acted in good faith. Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

       A motion to reopen discovery on an issue currently before the court at the summary

judgment stage is evaluated under Federal Rule of Civil Procedure 56(f). Davken, Inc. v. City of

Daytona Beach Shores, 2006 WL 1232819, *4 (M.D. Fla. May 5, 2006). This rule provides “the

Court may refuse an application for summary judgment or may order a continuance to permit

affidavits to be obtained or depositions to be taken or discovery be had if it should appear from

the affidavits of the party opposing the summary judgment motion that the party cannot present

by affidavit facts essential to justify the party’s opposition to the motion.” Id. (citing Fed. R. Civ.

P. 56(f)). Courts look to whether the moving party was diligent during the discovery period in




                                                   2
deciding whether a to grant a 56(f) motion. Olds v. Cracker Barrel Old Country Store, Inc., 2015

WL 13776588, *2 (N.D. Ga. April 2, 2015).

III.   Items for Limited Discovery

A.     Mobile County 911

       Murey seeks to reopen discovery for the limited purpose of: (1) taking the deposition of,

and obtaining records from, non-party Mobile County 911, and (2) obtaining records from

Defendant City of Chickasaw regarding the policies and procedures for retaining video and audio

recordings of police department business. (Doc. 122 at 1). Defendants do not object to discovery

for the limited purpose of allowing Murey to subpoena Mobile County 911 for the call transcript

received the morning of May 27, 2016. Upon consideration, it is ORDERED that discovery is

reopened for the limited purpose of obtaining the Mobile County 911 transcript.

       However, Defendants object to reopening discovery to allow Murey to take a deposition

of a representative from Mobile County 911. (Doc. 129 at 1). Upon review, Murey does not

specify what he seeks specifically, only referencing “records from Mobile County 911” broadly.

(Id.). As such, it is ORDERED that discovery is limited to Murey issuing a subpoena to Mobile

County 911 for the production of the May 27, 2016 telephone transcript. (Doc. 129 at 1).

B.     City of Chickasaw Policies and Procedures for Record Retention

       Murey seeks to reopen discovery as to Defendant City of Chickasaw’s policies and

procedures for preserving video and audio recording because “the City of Chickasaw now claims

it never recorded radio or telephone conversations, but that Mobile County EMS maintained

those records for the defendant. (Doc. 122 at 3 (referencing Doc. 119 at 21)). Murey states this

information was not sought before the close of discovery because he was unaware of a need for

this information until such a time.




                                                3
         In response, Defendants assert they provided Murey with copies of City of Chickasaw

policies and procedures and that Murey had the opportunity to ask Defendant Reynolds about

said policies during Reynolds’ deposition. (Doc. 129 at 2). Both Defendants production of

policies and procedures and Reynolds’ deposition occurred before Defendants allegedly changed

their position regarding audio and video recordings. (Doc. 129 at 2).

         Upon consideration, the Court does not find sufficient grounds to reopen discovery as to

these materials. As such, Plaintiff’s motion to reopen discovery is DENIED as to the City of

Chickasaw’s policies and procedures as to the retention of records.

V.       Conclusion

         It is ORDERED that Plaintiff’s Motion for Discovery (Doc. 122) is GRANTED in part

     and DENIED in part as set forth supra. No further discovery shall be permitted beyond that

     specified in this order. It is ORDERED that this limited discovery shall be completed on or

     before November 1, 2019; and the parties have leave of Court to file, on or before

     November 8, 2019, supplemental briefs (not to exceed 10 pages) addressing this discovery

     as it relates to their summary judgment contentions.

         Counsel is advised that this limited discovery shall not affect the currently scheduled

     final pretrial conference or trial setting. (Doc. 24).

         The Court will take the summary judgment under submission upon receipt of the parties

     supplemental briefs on November 8, 2019.

         DONE and ORDERED this the 21st day of October 2019.

                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    4
